 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                        2:21-MC-00051-TLN-AC
13                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
14          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
15   APPROXIMATELY $96,189.19 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
16
                    Defendant.
17

18          It is hereby stipulated by and between the United States of America and potential claimants
19 Zhenhuan Xie and Xiaobing Wang (“claimants”), by and through their respective counsel, as follows:

20          1.      On or about December 1, 2020, claimants filed a claim in the administrative forfeiture
21 proceeding with the U.S. Customs and Border Protection (“CBP”) with respect to the Approximately

22 $96,189.19 in U.S. Currency (hereafter “defendant currency”), which was seized on October 6, 2020.

23          2.      The CBP has sent the written notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A)
24 to all known interested parties. The time has expired for any person to file a claim to the defendant currency

25 under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants have filed a claim to the defendant

26 currency as required by law in the administrative forfeiture proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency
                                                         1
                                                                                Stipulation and Order to Extend Time
 1 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 2 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 3 That deadline was March 1, 2021.

 4          4.       By Stipulation and Order filed February 25, 2021, the parties stipulated to extend to April

 5 30, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.       By Stipulation and Order filed April 29, 2021, the parties stipulated to extend to June 30,

 9 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

13 September 28, 2021, the time in which the United States is required to file a civil complaint for forfeiture

14 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

15 to forfeiture.

16          7.       Accordingly, the parties agree that the deadline by which the United States shall be required

17 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

18 the defendant currency is subject to forfeiture shall be extended to September 28, 2021.

19

20

21 Dated:        06/25/2021                                PHILLIP A. TALBERT
                                                           Acting United States Attorney
22
                                                   By:     /s/ Kevin C. Khasigian
23                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
24

25

26

27

28
                                                           2
                                                                                 Stipulation and Order to Extend Time
 1 Dated:     06/25/2021        /s/ Mark J. Reichel
                                MARK J. REICHEL
 2                              Attorney for potential claimants
                                Zhenhuan Xie and Xiaobing Wang
 3                              (Signature authorized by text)
 4

 5
            IT IS SO ORDERED.
 6

 7
     Dated: June 28, 2021
 8                                  Troy L. Nunley
                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                3
                                                       Stipulation and Order to Extend Time
